Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/07/2021.
Applicant's election with traverse of MAGNETIC INDUCTION HEATING FOR PEST CONTROL in the reply filed on 12/07/2021 is acknowledged.  The traversal is on the ground(s) that MPEP 803 “if the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct invention”.  This is not found persuasive because none of the limitations recited in method claims 16-18 are required in any of the apparatus claims 19-24 and therefore the scope of the method claims is different from the scope of the apparatus claims and therefore the search required for the method claims is different than the search for the apparatus claims.  Also ‘a high-frequency magnetic field generator’ of claim 19, ‘at least one nozzle’ of claim 20, ‘a propulsion device’ of claim 21, nor ‘a magnetic lens’ of claim 22 are not required in any of the method claims 13-18.  Therefore, the search required for the apparatus claims is different than the search for the method claims as shown here.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what range or strength the applicant is claiming with the statement “strength of 0-100 T, preferably militesla up to tens of militesla”. For examination purposes, claim 18 is being interpreted as a “strength of 0-100 T”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15 and 18 are rejected under 35 U.S.C 103 as being unpatentable over Wilson (US 5339564 A) in view of Hofmann (US 4524079 A).
Regarding claim 13, Wilson discloses a method of pest control (abstract, a method for the control and destruction of agriculture), the method comprising the steps of:
Using irradiated energy (claim 1, the method for control and destruction of agricultural pest organisms generating a narrow-band EM radiation) of a sufficient strength to destroy or incapacitate a pest (claim 1, increase in cation concentration sufficient to kill said pest organism),
Whilst leaving a substrate plant or woody material unaffected (claim 3, EM radiation disrupts cellular organelles, organelle membranes or cell membranes, of said pest without affecting valuable plant cells or cells of other beneficial organisms),
Wilson does not appear to specifically disclose a magnetic field of optimized frequency, intensity and duration for pest/bacteria control.
However, Hofmann is in the field of deactivating/destroying microorganisms (col. [0001], lines 5-10) and teaches a magnetic field of optimized frequency, intensity and duration (col. [0002], lines 37- 40, subjected to a high intensity, moderate frequency oscillating magnetic field for a period of time).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method of electromagnetism of Wilson to replace it of a treatment method of magnetic field of optimized frequency, intensity and duration as taught by Hofmann. Doing so would allow for treatment of a product/organism from pests without substantially altering said product/organism with regards to magnetic fields (col 2, lines 16-27, oscillating magnetic fields cause microorganisms to be destroyed or inactive, while the material is substantially unaltered). 

Regarding claim 14, Wilson as modified by Hofmann discloses the invention in claim 13 and further discloses the method further comprising: magnetic induction heating of part or all of the pest, while leaving the substrate material unaffected (col. [0002] of Wilson, lines 38-43, The narrow-band EM radiation generated preferably couples only weakly to water molecules and does not cause detrimental heat generation within valuable plant cells or cells of other beneficial organism, such as crop plants and associated microorganisms).

Regarding claim 15, Wilson as modified by Hofmann discloses the invention in claim 14 and further discloses the method further comprising: specifically disclosing radio frequency (abstract of Wilson, oscillator is a frequency hopping RF oscillator for focusing the EM radiation) magnetic induction heating (col. [0002] of Wilson, lines 38-43, The narrow-band EM radiation generated preferably couples only weakly to water molecules and does not cause detrimental heat generation within valuable plant cells or cells of other beneficial organism, such as crop plants and associated microorganisms).

Regarding claim 18, Wilson as modified by Hofmann discloses the invention in claim 13 and further discloses a strength of 0-100 T (abstract of Hofmann, intensity of between about 2 and about 100 T).
Claims 16-17 is rejected under 35 U.S.C 103 as being unpatentable over Wilson (US 5339564 A) in view of Hofmann (US 4524079 A) and in further view of Shimizu et al. (US 20150289316 A1).
Regarding claim 16, Wilson as modified by Hofmann, does not appear to specifically disclose a frequency of 0-1 GHz.
However, Shimizu et al. is in the field of heating a target object (abstract) and teaches a frequency of 0-1 GHz (para. [0110], variable range of the irradiated electromagnetic wave frequency is a part of a range between .1 kHz and 10 THz)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method of Wilson with the frequencies of Shimizu et al. Doing so would allow for different heating strengths based on varying frequencies and thicknesses (claim 1, electromagnetic heating based on the determined frequency and thickness). 

Regarding claim 17, Wilson as modified by Hofmann, does not appear to specifically disclose a frequency of frequency of 1 MHz – 400 MHz.
However, Shimizu et al. teaches a frequency of frequency of 1 MHz – 400 MHz (claim 8, oscillation frequency of the electromagnetic wave irradiation unit is a part of a range between .1kHz and 10 THz).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method of Wilson with the frequency of frequency of that of Shimizu et al. Doing so would allow for different heating strengths based on varying frequencies and thicknesses (claim 1, electromagnetic heating based on the determined frequency and thickness). 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN KIM NGUYEN whose telephone number is (571)272-9141. The examiner can normally be reached 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN KIM NGUYEN/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647